[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: OBJECTION TO INTERROGATORIES
The court having reviewed the plaintiff's objections to the defendant's interrogatories and requests for production, enters the following orders:
  1.  The plaintiff's objection to interrogatory #4 is OVERRULED. The plaintiff is to identify each source of income received by Electri-Cable Assemblies from January 13, 1993 through November 20, 1995, arising from the sale of Herman Miller style base components, Herman Miller and Haworth compatible electrical components, task lighting products and telecommunications products.
  2.  The plaintiff's objection to interrogatory #5 is OVERRULED. The plaintiff is to identify the amount of the income and all documents that concern, relate or in any way refer to the amount of income received by Electri-Cable Assemblies from January CT Page 13178 13, 1993 through November 20, 1995, arising from the sale of Herman Miller style base components, Herman Miller and Haworth compatible electrical components, task lighting products and telecommunications products.
  3.  The plaintiff's objection to interrogatory #6 is OVERRULED.
  4.  The plaintiff's objection to interrogatory #7 is OVERRULED.
  5.  The plaintiff's objection to interrogatory #11 is SUSTAINED in part and OVERRULED in part only as to Affordable Office.
  6.  The plaintiff's objection to request for production #1 is SUSTAINED except as to interrogatory #5.
  7.  The plaintiff's objection to request for production #2 is SUSTAINED.
The Court
By Grogins, J.